DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. Applicant argues that the disclosure of Kikuchi requires the use of two polarizers for the dimming panel, and thus, the technical solution is different than that of the claimed invention which requires only one polarizer on the dimming panel. Although Examiner acknowledges the concept of Applicant’s invention as presented in the arguments, the claimed invention does not only require the use of a single polarizer for the dimming panel. Claim 1 simply recites, “wherein the dimming panel comprises one polarizer which is a third polarizer”, and does not limit the use of additional polarizers thereupon. Therefore, one of ordinary skill in the art would have understood the device of Kikuchi to anticipate the claimed invention, since the device of Kikuchi discloses at least one polarizer on the dimming panel, regardless of the separate .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2018/0031897) in view of Chung (US 2007/0171355).
Regarding claim 1, Kikuchi discloses a display module (see figure 5, for instance), comprising a dimming panel (20), a first polarizer (13, bottom), a liquid crystal dispay panel (including 12) and a second polarizer (13, top) that are sequentially stacked; wherein the dimming panel (20) comprises one polarizer (23, bottom) which is a third polarizer disposed on a side of the dimming panel facing away from the liquid crystal display panel (110). 
However, Kikuchi does not expressly disclose wherein at least one of the first polarizer, the second polarizer and the third polarizer include: a first protection layer, a polarizing layer and a second protection layer that are sequentially stacked; and at least one diffusion layer, wherein one diffusion layer is disposed on a side of at least one of the first protection layer and the second protection layer facing away from the polarizing layer, and the diffusion layer is configured to diffuse at least a part of light passing through the diffusion layer, wherein the diffusion layer is as a first pressure-sensitive adhesive layer and includes: a hardening layer, and a plurality of microstructures disposed in a surface of the hardening layer facing away from the polarizing layer, 
Chung discloses a polarizer (see figure 2, for instance), comprising: a first protection layer (440), a polarizing layer (420) and a second protection layer (430) that are sequentially stacked; and at least one diffusion layer (including 410, 412, 414), wherein one diffusion layer (including 410, 412, 414) is disposed on a side of at least one of the first protection layer (440) and the second protection layer (430) facing away from the polarizing layer (420), and the diffusion layer (including 410, 412, 414) is configured to diffuse at least a part of light passing through the diffusion layer ([0042]), wherein the diffusion layer is a first pressure-sensitive adhesive layer (since 410 is a polymer resin that adheres intervening layers together, [0041]) and includes: a hardening layer (410; [0052]), and a plurality of microstructures (depressions/grooves between each of 412) disposed in a surface of the hardening layer (410) facing away from the polarizing layer (420), wherein the plurality of microstructures are configured to diffuse light ([0050]) incident on the plurality of microstructures; and the plurality of microstructures include a plurality of microgrooves (depressions/grooves between each of 412). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polarizer structure of Chung for at least one of the first, second and third polarizers of Kikuchi. The motivation for doing so would have been to provide a polarizer capable of improving color reproducibility and surface hardness, as taught by Chung ([0008]).

Regarding claim 9, Kikuchi in view of Chung discloses the display module according to claim 1, further comprising a second pressure-sensitive adhesive layer; wherein the second pressure-sensitive adhesive layer is disposed on a side of the diffusion layer facing away from the polarizing layer; or the diffusion layer (see Chung, including 410, 412, 414) is disposed on a side of one of the first protection layer (Chung, 440) and the second protection layer (Chung, 430) facing away from the polarizing layer (Chung, 420), and the second pressure-sensitive adhesive layer (Chung, [0031]; “The first polarizer 300 may be attached to the first substrate 210 by an adhesive or an adhesive tape”) is disposed at a side of another protection layer (Chung, 440) without the diffusion layer facing away from the polarizing layer (Chung, 420). 
Regarding claim 10, Kikuchi in view of Chung discloses the display module according to claim 1, wherein a haze of the polarizer ranges from 5% to 100% (Chung, see Table 1). 
Regarding claim 11, Kikuchi in view of Chung discloses the display module polarizer according to claim 10, wherein the haze of the polarizer ranges from 20% to 60% (Chung, see Table 1). 
Regarding claim 12, Kikuchi in view of Chung discloses the display module according to claim 1, wherein the first protection layer includes at least one of a triacetyl cellulose layer (Chung, [0015]), a polymethyl methacrylate layer, a cycloolefin polymer layer, or 
Regarding claim 14, Kikuchi in view of Chung discloses the display module according to claim 13, further comprising: a jointing adhesive layer ([0063]); wherein the first polarizer (13) is bonded to the dimming panel (20) through the jointing adhesive layer ([0063]); or the first polarizer is bonded to the liquid crystal display panel through the jointing adhesive layer. 
Regarding claim 15, Kikuchi in view of Chung discloses the display module according to claim 13, wherein the liquid crystal display panel includes a plurality of sub-pixels ([0034]); the dimming panel includes a first substrate (21a) and a second substrate (21b) opposite to each other, and a first liquid crystal layer (22) disposed between the first substrate and the second substrate; and the dimming panel (20) has a plurality of dimming regions, and one of the plurality of dimming regions corresponds to at least one sub-pixel (corresponding to areas 25a). 
Regarding claim 17, Kikuchi in view of Chung discloses a display device, comprising: the display module according to claim 13, and a backlight module (30) disposed at a side of the dimming panel (20) in the display module facing away from the liquid crystal display panel (110). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/23/2022